Exhibit 10.24
(STEMCELLS INC. LOGO) [f55153f5515300.gif]
March 9, 2005
Hugh Jones
NeuroSpheres Ltd. and Neurospheres Holdings Ltd.
C/o University Technologies International Inc.
Suite 130, 3553 31 St. N.W.
Calgary, Alberta T2L 2K7 Canada

      Re:   License Agreement, NeuroSpheres LTD, NeuroSpheres Holdings LTD, and
StemCells, Inc., dated October 30, 2000 (the “Agreement”)

Dear Mr. Jones:
This letter (the “Third Letter Amendment”) will, if accepted by NeuroSpheres
Ltd. and Neurospheres Holdings Ltd., constitute an amendment to the Agreement
referenced above.
Section 3.08 of the Agreement is amended to add the words “and any amounts due
to NS on account of sublicenses under section 3.12” at the end of the third
sentence, so that the Section reads in full:
3.08 Annual Payments
SCI shall make annual payments to NS in the amount of fifty thousand Dollars
($50,000) during the term hereof (the “Annual Payments”), beginning with the
first of the following years: (i) the first full year of commercial sales of any
licensed Product are made, and (ii) the year 2004. Each Annual Payment due
hereunder shall be payable on or before the last day of the year for which it is
due. The Annual Payment in this section 3.08 shall be fully creditable on an
accumulated basis against any royalty income due to NS under section 3.01 or
3.02 and any amounts due to NS on account of sublicenses under section 3.12.
Annual Payments are not refundable.
Section 3.12 of the Agreement is amended to add the words “(the “Sublicense
Receipts”)” at the end of the first sentence, and inserting the following
material before the last sentence:
3155 Porter Drive • Palo Alto, CA 94304
(650) 475-3100 • (650) 475-3101 FAX

 



--------------------------------------------------------------------------------



 



Hugh Jones
March 9, 2005
Page 2
In the event SCI enters an agreement with a third party that includes the
sublicense of rights in the New Patent Rights and/or the New Cell Technology in
combination with the license or sublicense of any other intellectual property,
that fraction of the Sublicense Receipts representing the value of such other
intellectual property to the total intellectual property so licensed or
sublicensed for the purposes of such agreement shall be excluded from the
Sublicense Receipts. The determination of said fraction shall be made in good
faith by SCI, provided that:

  (a)   SCI shall first furnish NS with a full description of the scope of each
such agreement, the specific technology included in such agreement, the fraction
SCI believes the New Patent Rights and/or the New Cell Technology constitute of
the total intellectual property covered by such agreement, and the rationale
used by SCI in the determination of said fraction, and shall then afford NS the
opportunity to confer before SCI makes its determination of such fraction.
Related information requested by NS and necessary for NS to understand SCI’s
proposal as to said fraction shall not be unreasonably withheld by SCI,
provided, however, that SCI shall be under no obligation to create or obtain
information not in its possession and that any such information, unless
otherwise publicly disclosed by SCI, shall be Confidential Information, and    
(b)   In the event that such a sublicense includes transplantation uses of the
New Patent Rights and/or the New Cell Technology, the fraction shall not be less
than [****].

so that the Section reads in full:
3.12 Sublicensing Fee
SCI shall pay to NS an amount equal to [****], that SCI shall receive in respect
of its issuance of sublicenses of rights in the New Patent Rights and/or the New
Cell Technology (the “Sublicense Receipts”). Notwithstanding the foregoing, SCI
shall have no
 
[****] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------



 



Hugh Jones
March 9, 2005
Page 3
obligation to make any payment to NS based on its receipt of funds for equity
investments in SCI, loans to SCI, including without limitation loans which are
convertible into equity in SCI, or research and development or sponsored
research funding, whether or not paid to SCI in connection with such a
sublicense, including any product candidate utilizing New Patent Rights and/or
the New Cell Technology. In the event SCI enters an agreement with a third party
that includes the sublicense of rights in the New Patent Rights and/or the New
Cell Technology in combination with the license or sublicense of any other
intellectual property, that fraction of the Sublicense Receipts representing the
value of such other intellectual property to the total intellectual property so
licensed or sublicensed for the purposes of such agreement shall be excluded
from the Sublicense Receipts. The determination of said fraction shall be made
in good faith by SCI, provided that

  (a)   SCI shall first furnish NS with a full description of the scope of each
such agreement, the specific technology included in such agreement, the fraction
SCI believes the New Patent Rights and/or the New Cell Technology constitute of
the total intellectual property covered by such agreement, and the rationale
used by SCI in the determination of said fraction, and shall then afford NS the
opportunity to confer before SCI makes its determination of such fraction.
Related information requested by NS and necessary for NS to understand SCI’s
proposal as to said fraction shall not be unreasonably withheld by SCI,
provided, however, that SCI shall be under no obligation to create or obtain
information not in its possession and that any such information, unless
otherwise publicly disclosed by SCI, shall be Confidential Information, and    
(b)   In the event that such a sublicense includes transplantation uses of the
New Patent Rights and/or the New Cell Technology, the fraction shall not be less
than [****].

For the purposes of this Section 3.12 reference to any cash payment shall, to
the extent consistent with the preceding sentence hereof, include any cheque,
money order or other negotiable instrument that may be provided in lieu of cash.

 



--------------------------------------------------------------------------------



 



Hugh Jones
March 9, 2005
Page 4
Except as modified above, all other terms, conditions and covenants of the
Agreement remain in full force and effect. Further, Section 3.12 as amended
would apply only to the New Sublicense, and not to the interim agreement
currently in place between StemCells and StemCell Technologies, Inc.
If NeuroSpheres Ltd. and Neurospheres Holdings Ltd. agree to this Third Letter
Amendment, please have the enclosed copy dated and signed on their behalves and
return it to me.
Sincerely,
/s/ Iris Brest
Iris Brest
General Counsel
The terms of the Second Letter Amendment set forth above are hereby accepted:

     
NeuroSpheres Ltd.
   
 
   
/s/ Hugh Jones
  March 17, 2005
 
   
by: Hugh Jones
  date
 
   
NeuroSpheres Holdings Ltd.
   
 
   
/s/ Hugh Jones
  March 17, 2005
 
   
by: Hugh Jones
  date

 